Case 1:20-mc-00199-JGK-OTW Document 17-8 Filed 05/15/20 Page 1 of 2




                ([KLELW+
5/15/2020        Case 1:20-mc-00199-JGK-OTW                Document
                             Settlement of the Dispute between the Republic17-8     Filed
                                                                            of Guinea      05/15/20
                                                                                      and BSG Resources |Page
                                                                                                         Business2Wire
                                                                                                                   of 2




            Settlement of the Dispute between the Republic of Guinea and BSG
                                        Resources
        February 25, 2019 02:00 AM Eastern Standard Time

        LONDON--(BUSINESS WIRE)--The Republic of Guinea and Nysco, the 100% shareholder of BSG Resources ("BSGR")
        (together "the parties"), jointly announce the settlement of their dispute over mining concessions and licenses in the
        Republic of Guinea (“Guinea”).


        Following this agreement, BSGR relinquishes its claims on blocks 1 and 2 of SIMANDOU and both parties waive all
        outstanding procedures.


        At the request of the Republic of Guinea, a new group of investors (presented by and including Mr. Beny Steinmetz) will
        exploit the ZOGOTA deposit, in order to export iron ore, according to an accelerated timetable.

        The parties are delighted that this agreement opens a new chapter in their relationship that enables the development of a
        world-class mining project for the benefit of the people of Guinea.


        Contacts
        For BSGR:
        Buchanan
        Bobby Morse, +44 (0)20 7466 5000
        Senior Partner
        BSGR@buchanan.uk.com




https://www.businesswire.com/news/home/20190224005124/en/Settlement-Dispute-Republic-Guinea-BSG-Resources                           1/1
